Exhibit 10

FIFTH AMENDMENT TO

LEASE AGREEMENT

JORDAN VALLEY TECHNOLOGY CENTER

OFFICE BUILDING TWO

THIS FIFTH AMENDMENT TO LEASE AGREEMENT (the “Amendment”) is made and entered
into as of this 29th day of June, 2007, by and between BOYER FREEWAY PARK, L.C.,
a Utah Limited Liability Company, (the “Landlord”), and TENFOLD CORPORATION, a
Delaware Corporation (the “Tenant”), (collectively the “Parties”).

RECITALS:

WHEREAS, Boyer Jordan Valley 1, L.C. (the predecessor in interest to Landlord)
and Tenant entered into a certain Lease Agreement – Tenfold Office Building
Phase I, dated April 28, 2000 and amended by the First Amendment to Lease
Agreement dated November 30, 2000, and the Second Amendment to Lease Agreement
dated April 3, 2002, and Third Amendment to Lease Agreement dated September 30,
2002, and Fourth Amendment to Lease Agreement dated December 12, 2002 (the
“Lease”) providing for the lease by Landlord to Tenant of the office building
located at 698 West 10000 South in South Jordan, Utah. Capitalized terms which
are used but not defined in this Amendment shall have the same meaning as is set
forth in the Lease; and

WHEREAS, Boyer Jordan Valley 1, L.C. assigned its entire right, title and
interest in the Lease and conveyed its entire right, title and interest in and
to the Leased Premises to Landlord; and

WHEREAS, Landlord and Tenant desire to modify the Lease strictly upon the terms
and conditions set forth in this Amendment.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Landlord and Tenant hereby agree as follows:

 

  1. ARTICLE 1.1(D), NON-EXCLUSIVE PARKING: The number of non-exclusive parking
stalls shall be changed from 89 to 90 parking stalls.

 

  2. ARTICLE 2.1, LENGTH OF TERM: The length of this Fifth Lease Amendment shall
be for a period of Five (5) years.

 

  3. ARTICLE 2.2, COMMENCEMENT DATE; OBLIGATION TO PAY RENT: The Commencement
Date of this Fifth Amendment to Lease Agreement shall be September 1, 2007.
Tenant’s obligation to pay rent herein shall commence on the Commencement Date.
The Expiration Date of this Amendment shall be August 31, 2012.

 

1



--------------------------------------------------------------------------------

  4. ARTICLE 3.1, BASIC ANNUAL RENT: The Basic Annual Rent for the term of this
Fifth Amendment to Lease Agreement shall be as follows:

 

Lease

Year

  Dates  

Rentable

Square Ft

 

NNN Rent

Per RSF

  Annual Rent   Monthly Rent

1

  9/1/07 - 8/31/08   22,310   $ 14.00   $ 312,340.00   $ 26,028.33

2

  9/1/08 - 8/31/09   22,310   $ 14.50   $ 323,495.00   $ 26,957.92

3

  9/1/09 - 8/31/10   22,310   $ 15.00   $ 334,650.00   $ 27,887.50

4

  9/1/10 - 8/31/11   22,310   $ 15.50   $ 345,805.00   $ 28,817.08

5

  9/1/11 - 8/31/12   22,310   $ 16.00   $ 356,960.00   $ 29,746.67

 

  5. ARTICLE 21.3 EXTERIOR SIGNAGE RIGHTS: Tenant shall have the right to
install Tenant signage on the south face of the building. Specifically, Tenant
signage will be located on the west end of the horizontal structure between the
1st and 2nd floors of the Building. Tenant shall also have the right to Tenant
signage on a monument sign for the Building. Landlord will pay the cost of both
the building and monument signs.

 

  6. LANDLORD OPTIONS: The Option to Terminate as specified in the 4th Amendment
is deleted in its entirety and replaced with the following:

Option to Terminate: Landlord shall have the option to terminate the Lease. In
the event that Landlord elects to exercise this Option to Terminate, Landlord
shall provide eleven (11) months advance written notice to Tenant. Tenant shall
vacate the Leased Premises on or before the end of the eleven (11) month period.
Tenant shall be responsible for leaving the Leased Premises in good order,
condition and repair subject to normal wear and tear; but shall not be
responsible for preparing the Leased Premises for subsequent tenants use such as
recarpeting or repainting of the Leased Premises. The lease shall terminate as
of the date Tenant vacates the Leased Premises.

In the event that Landlord exercises this Option to Terminate, Landlord will
grant to Tenant a rental abatement of the Basic Annual Rent for the last two
(2) months of the term of the Lease.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Landlord and Tenant have executed this Fifth Amendment
on the date first set forth above.

 

LANDLORD:    

BOYER FREEWAY PARK, L.C.,

by its Managing Partner, The Boyer Company, L.C.

    By:  

 

      H. Roger Boyer     Its:   Chairman and Manager TENANT:     TENFOLD
CORPORATION     By:  

 

      Robert P. Hughes     Its:   Chief Financial Officer

 

3



--------------------------------------------------------------------------------

NOTARY

 

STATE OF UTAH    )    )   ss COUNTY OF SALT LAKE    )

On this      day of June, 2007, personally appeared before me H. ROGER BOYER,
who duly acknowledged to me that he executed the foregoing Lease Amendment as
the CHAIRMAN AND MANAGER of THE BOYER COMPANY, L. C., A UTAH LIMITED LIABILITY
COMPANY the managing partner of BOYER FREEWAY PARK, L.C.

 

My Commission Expires:    

 

      Notary Public  

 

    Residing at SALT LAKE COUNTY  

 

STATE OF UTAH    )    )   ss COUNTY OF SALT LAKE    )

On this      day of June, 2007, personally appeared before me ROBERT P. HUGHES,
who being duly sworn, did say that he is the CHIEF FINANCIAL OFFICER AND CHIEF
OF STAFF of TenFold Corporation, a Delaware Corporation, and that said
instrument was signed in behalf of said corporation by authority of its by-laws
or a resolution of its Board of Directors, and said ROBERT P. HUGHES
acknowledged to me that said corporation executed the same.

 

My Commission Expires:          

 

 

 

    Notary Public  

 

4